Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 12th, 2021 has been entered. Claims 1, 2, 9, 13 and 18 have been amended. Claim 6 have been canceled. Claims 1-5 and 7-18 remain pending. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 15th, 2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12th, 2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 18 recite a rotary piston with no tubular, substantially tubular, or circumferentially completely closed passages however, the rotary piston in Fig. 4 shows a circumferentially closed passage (contour, 5.3.1). Therefore, this limitation renders claims 1 and 18 indefinite. 
Claims 2-5 and 7-17 are rejected due to dependency on claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 7 recites the limitation “discharge supporting means are provided configured to accelerate the separation of the portion of the material stream”. The specification states that the discharge supporting means comprise a compressed air nozzle, a venturi nozzle or a suction device (Page 4 lines 3-5).  Claim 15 recites the limitation “compensating means are provided which are configured to compensate a displacement of a bulk material volume”. The specification states the compensating means may comprise a material portion made of an elastic material or an otherwise reversibly deformable material, such as foam (Page 5 lines 16-17).
Claim Rejections - 35 USC § 103
Claims 1-10, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kind (US 5377847) in view of Metzger (WO 2011/117464).
Regarding claim 1, Kind teaches an apparatus for separating a portion of a material stream of a bulk material which is mixed with at least one metal particle, comprising a detection device (Col. 5 lines 39-41) for detecting a metal particle in the material stream and a separating device (Fig. 1 #7) which is configured to separate a portion of the material stream in which the at least one metal particle is contained (Col. 5 lines 4-17), wherein the separating device comprises a housing having a material inlet (Fig. 1 #10), a good-material outlet (Fig. 1 #11) and a bad-material outlet (Fig. 1 #12); a rotary piston (Fig. 3 #18) rotatably mounted in the housing and configured to guide the material stream from the material inlet to the good-material outlet or to the bad-material outlet depending on the detection result of the detection device (Col. 5 lines 24-36); wherein the rotary piston (Fig. 3 #18) has no tubular, substantially tubular or circumferentially completely closed passages (Col. 5 lines 24-30); a drive unit configured to position the rotary piston at least in a first and a second rotary position (Col. 5 lines 36-41). 
Kind lacks teaching an apparatus wherein the drive unit is configured to rotate the rotary piston between the first rotary position and the second rotary position by an angle of rotation greater than 90 degrees. 
Regarding claim 2, Kind lacks teaching an apparatus for separating a portion of a material stream, wherein the angle of rotation is greater than 100 degrees.
Metzger (WO 2011/117464) teaches a device for changing a flow path from one pipeline to another with a divider means acting as a rotary piston (Page 5 lines 7-15). There is a drive unit (Fig. 2 #5) which rotates the rotary piston between a first and second rotary position (Page 3 line 35-Page 4 line 2) by an angle of rotation greater than 90 degrees and greater than 100 degrees (Fig. 2 and Fig. 3 show 180 degree rotation). Metzger explains that it is advantageous to form the apparatus to be rotationally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an angle of rotation greater than 90 degrees or greater than 100 degrees as taught by Metzger in order to be able to effectively manufacture the apparatus, easily adjust the angle of rotation of the rotary piston within the apparatus and finally, to provide the potential to direct the flow to multiple outlets depending on the position of the rotary piston. 
Regarding claim 3, Kind teaches an apparatus for separating a portion of a material stream, wherein the rotary piston comprises a material guiding section (Fig. 3 #19) configured to close the bad-material outlet in the first rotary position and to close the good-material outlet in the second rotary position (Col. 5 lines 34-36).
Regarding claim 4, Kind teaches an apparatus for separating a portion of a material stream, wherein the rotary piston (Fig. 3 #18) comprises a material guiding section (Fig. 3 #19) which has an inclined position in the second rotary position (Fig. 3 #18, dashed line), in order to feed the portion of the material stream to be separated in a chute-like manner to the bad-material outlet (Fig. 3 #12).
Regarding claim 5, Kind teaches an apparatus for separating a portion of a material stream, wherein a material guiding section (Fig. 3 #19) extends from a rotary shaft. Kind lacks teaching the rotary piston which comprises disc-shaped front and rear piston sections and a concavely formed material guiding section interconnecting the front and rear piston sections.
Metzger (WO 2011/117464) teaches a rotary piston (Fig. 2 #6) comprising disc shaped front and rear piston sections (Fig. 4, top and bottom of #6) and a concavely formed material guiding section (Page 5 lines 10-19) interconnecting the front and rear piston sections (Fig. 4 #8). Metzger explains that in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kind to include the piston sections as taught by Metzger in order to provide a more efficient connection point for the geometry of the apparatus that would not easily form blockages or interfere with the separation process. If the material guiding section as taught by Kind was modified to include the benefits taught by Metzger, the orientation of the inlet would be adjusted to meet the remaining structure as taught by Kind, but the function of the rotary piston would remain the same. 
Regarding claim 7, Kind teaches an apparatus for separating a portion of a material stream, wherein discharge supporting means are provided configured to accelerate the separation of the portion of the material stream (Col. 3 lines 36-39).
Regarding claim 8, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprise a compressed air nozzle, a venturi nozzle or a suction device (Col. 3 lines 36-39).
Regarding claim 9, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprises a compressed air nozzle, and wherein the compressed air nozzle is configured to generate in the housing an air stream directed towards the bad-material outlet (Col. 3 lines 34-39). Kind explains that the separating apparatus can be used in a vacuum or pressure conveyor system (Col. 2 lines 12-13), which would include a compressed air nozzle.
Regarding claim 10, Kind teaches an apparatus for separating a portion of a material stream, wherein the drive unit is a pneumatic drive (Col. 5 lines 37-45).
Regarding claim 13, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprises a compressed air nozzle (Col. 3 lines 34-39), and 
Kind explains that the separating apparatus can be used in a vacuum or pressure conveyor system (Col. 2 lines 12-13), which would include a compressed air nozzle. Kind also states that “only corresponding measures have to be provided for the functioning and cooperation of the modules, which are configured as standardized electrical, electronical, pneumatic, or hydraulic switch, control and adjusting elements.” (Col. 2 lines 30-38). It is well known that for an application where the vacuum or pressure conveyor system is configured as a compressed air nozzle, the compressed air nozzle would be supplied with compressed air. It is additionally well known that compressed air would be supplied via a pneumatic control or adjusting element to operate this apparatus.
Regarding claim 15, Kind teaches an apparatus for separating a portion of a material stream, wherein compensating means (Fig. 3 #32) are provided which are configured to compensate a displacement of a bulk material volume caused by the rotation of the rotary piston (Col. 5 line 55-Col. 6 line 3).
Regarding claim 17, Kind teaches an apparatus for separating a portion of a material stream, wherein the rotary piston can be removed from the housing without tools (Col. 5 lines 24-36).
Regarding claim 18, Kind teaches a method for separating a portion of a material stream of a bulk material, which is mixed with at least one metal particle, by means of a separating device (Col. 1 lines 7-10), comprising the following steps: detecting a metal particle in the material stream of the bulk material (Col. 2 lines 47-48); rotating a rotary piston (Fig. 3 #18) of the separating device from a first rotary position to a second rotary position for unblocking a bad-material outlet, in order to divert the portion of the material stream containing the at least one metal particle via the bad-material outlet (Col. 2 lines 49-53), wherein the rotary piston has no tubular, substantially tubular or circumferentially completely closed passages (Col. 5 lines 24-30). 

Metzger (WO 2011/117464) teaches a device for changing a flow path from one pipeline to another with a divider means acting as a rotary piston (Fig. 2 #6). There is a drive unit (Fig. 2 #5) which rotates the rotary piston (Fig. 2 #6) between a first and second rotary position (Page 3 line 35-Page 4 line 2) by an angle of rotation greater than 90 degrees, (Fig. 2 and Fig. 3 show 180 degree rotation).
Metzger explains that it is advantageous to form the apparatus to be rotationally symmetrical to achieve an effective solution in terms of manufacturing technology (Page 2 lines 17-20). Further, it is possible to arrange the apparatus so the flow may be directed to multiple different outlets (Page 2 lines 20-22) and in use with an actuator, the position of the divider is easily adjusted (Page 2 lines 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an angle of rotation greater than 90 degrees as taught by Metzger in order to be able to effectively manufacture the apparatus, easily adjust the angle of rotation of the rotary piston within the apparatus and finally, to provide the potential to direct the flow to multiple outlets depending on the position of the rotary piston.
Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kind (US 5377847) in view of Metzger (WO 2011/117464) and further in view of Bunyard (US 3411409).
Regarding claim 11, Kind teaches an apparatus for separating a portion of a material stream, wherein the drive unit includes a pneumatic cylinder actuator (Col. 7 lines 8-11) which pivots the material guiding section (Col. 7 lines 19-25). 
Kind lacks teaching the more specific details of this drive unit, wherein the drive unit comprises at least one gear rack actuated by a pneumatic actuator, and a mechanism provided which is configured to convert a translational movement of the gear rack into a rotary movement of the rotary piston.
Regarding claim 12, Kind further lacks teaching an apparatus for separating a portion of a material stream, wherein a drive unit comprises a pair of gear racks driven in opposite directions.  
Bunyard (US 3411409) teaches a pneumatic cylinder actuator which rotates an output shaft (Col. 1 lines 13-19), which comprises at least one gear rack (Fig. 1 #12) actuated by a pneumatic actuator (Col. 1 lines 39-43), and a mechanism (Fig. 1 #14) provided which is configured to convert a translational movement of the gear rack into a rotary movement of the rotary piston (Fig. 1 #15). Specifically, Bunyard teaches a drive unit that comprises a pair of gear racks driven in opposite directions (Fig. 1 #12, 13). Bunyard states that a rack connects to a piston, and is permanently engaged with gear teeth carried by the output shaft (Col. 9 lines 8- 17). Bunyard explains that this actuator provides advantages such as minimal lubrication, smaller length than other rotary actuators, and a compact design with high (75%) efficiency (Col. 8 lines 70-75). Seeing as Kind does not provide the specifications for the pneumatic actuator, it would be obvious to use a compact and conventional pneumatic actuator such as the one provided here by Bunyard. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the details of the drive unit as taught by Bunyard in order to efficiently operate the separation apparatus, ensure easy assembly through its compact construction and to provide control over the output shaft, which would thus control the rotation of the rotary piston within the separating apparatus.  
Regarding claim 14, Kind teaches an apparatus for separating a portion of a material stream, wherein a compressed air nozzle which can be supplied with compressed air via the drive unit as explained above. 
Kind lacks explicitly teaching a bypass line which connects the pneumatic actuator to the compressed air nozzle such that the compressed air nozzle can be supplied with compressed air via the pneumatic actuator when the rotary piston is in the second rotary position. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the bypass line as taught by Bunyard in order to simultaneously control the actuator and the amount of compressed air being delivered to the compressed air nozzle.
Regarding claim 16, Kind teaches an apparatus for separating a portion of a material stream, comprising compensating means which a provided to compensate a displacement of bulk material volume caused by the rotation of the rotary piston (Fig. 3 #32; Col. 5 line 55-Col. 6 line 3). 
Kind lacks teaching an apparatus wherein compensating means comprises a spring-loaded piston.
Bunyard (US 3411409) teaches a pneumatic actuator that comprises a spring-loaded piston compensating means (Col. 2 lines 10-12). Bunyard explains that the compensating means are spring-loaded pistons which store power and return each piston to a rest position and thus, returns the output shaft to a rest position (Col. 2 lines 9-14, 30-39). Bunyard teaches the spring-loaded piston compensating means in the pneumatic actuator where Kind teaches soft elastic compensating means in the separating apparatus. The power that would be provided by compressed springs is higher than the power that could be provided by soft elastic compensating means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the spring-loaded piston compensating means as taught . 
Response to Arguments
Applicant's arguments filed March 12th, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the divider means of Metzger cannot be included in Kind, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The divider means of Metzger teaches the benefits of a rotary piston which could rotate an angle of greater than 90 degrees or greater than 100 degrees in order to access multiple outlets, further directing material in any direction (Page 2 lines 20-22). Metzger also teaches the benefits of a rotary piston with disc shaped front and rear piston sections and a concavely formed material guiding section that can replace a flap directing flow, and this replacement avoids blockages (Page 1 lines 18-28). Additionally, Metzger’s device does not require a symmetrical outlet arrangement due to the potential for multiple outlets (Page 2 lines 20-22). 
In response to applicant’s argument that the divider means of Metzger includes a circumferentially closed passage in the upper portion, it is understood that this limitation has already been taught by Kind. Kind teaches an apparatus wherein a material guiding section (Fig. 2 #19) directs material flow and does not include any circumferentially closed passages. Therefore, it is understood that the beneficial components of a rotary piston as taught by Metzger, such as a larger range of the angle of rotation (Page 2 lines 20-28), may be incorporated in the apparatus as taught by Kind. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOLLY K DEVINE/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655